DETAILED ACTION
Response to Amendments
The amendment filed on 9/16/2022 has been entered.  
Claims 22, 24-27 and 29-45 remain pending in the application. 
Allowable Subject Matter
Claims 34-39 are allowed (see OA dated 6/21/2022 for Reasons for Allowance).
Claims 40-41 and 43-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 40 and 43, the prior art of record, in combination with other limitations of the claim, is silent on “said motor control system further comprises a comparator in electrical communication with said position sensor and said current sensor”.  The combination of Viola and McCormick of prior art teaches the position sensor and current sensor operate independently. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration without hindsight reasoning. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Regarding claims 41 and 44, the prior art of record, in combination with other limitations of the claim, is silent on “said position sensor is configurable between; a first state, wherein said position sensor allows said motor control system to change the operation of said electric motor in the first state; and a second state, wherein said position sensor prevents said motor control system from changing the operation of said electric motor in the second state”.  Viola does teach multiple states of the position sensor as claimed. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration without hindsight reasoning. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 22, 25, 27, 30, 32-33, 42 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPGP# 20060278680 of Viola (henceforth Viola) in view of USP# 20040231870 of McCormick et al. (henceforth McCormick).
Regarding claim 22, Viola teaches a surgical instrument (Viola: 10), comprising: 
an end effector (Viola: 18) including a replaceable unspent staple cartridge (Viola: para 0043, 0076) comprising staples (Viola: 158) removably stored therein; 
a staple firing drive (Viola: 66 and connection between 66 and 28, 74, 162, 164), comprising: 
an electric motor circuit (Viola: 66 and its connections to the controller 28) including an electric motor (Viola: 66); and 
a firing member (Viola: 74, 162, 164, knife in para 0065) movable through a firing stroke by said electric motor (Viola: para 0065, 0075-0076), wherein said firing stroke comprises a first stroke portion (Viola: stoke portion that is before the firing member 162, 164 engages the staple pushers 160) and a second stroke portion (Viola: stoke portion that is after the firing member 162, 164 engages the staple pushers 160), and wherein said firing member comprises a tissue cutting knife (Viola: knife in para 0065); and wherein said staples are deployable from said replaceable unspent staple cartridge based on movement of said firing member through said firing stroke (Viola: para 0065)
a motor control system (Viola: 28, 106, 112), comprising: 
a position sensor (Viola: 106, 112) configured to detect the position of said firing member (Viola: para 0091-0094), wherein said motor control system is configured to change the operation of said electric motor based on an input from said position sensor (Viola: para 0091-0094).
Viola is silent on a current sensor configured to detect the current through said electric motor, wherein said motor control system is configured to change the operation of said electric motor based on an input from said current sensor.
However, McCormick teaches a motor (McCormick: 14, 32) for a power tool and a current sensor (McCormick: 84, fig. 7) configured to detect the current through said electric motor (McCormick: para 0054); and a motor control system (McCormick: 80, fig. 7) wherein said motor control system is configured to change the operation of said electric motor based on an input from said current sensor (McCormick: para 0054). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the surgical instrument of Viola with the addition of a current sensor as taught by McCormick in order to prevent damage to the tool (surgical instrument) in case of a stall/stuck condition.
Regarding claim 25, as shown in claim 22, the combination of Viola and McCormick teaches wherein said motor control system comprises a microprocessor (Viola: para 0049, i.e. “The controller 28 is any electronic device being coupled to a memory for executing one or more readable program instructions”.  Please note “microprocessor” as defined by Macmillan dictionary is “a piece of electronic equipment inside a computer that makes it work.”, and since controller 28 makes the motor 66 work, it has been broadly interpreted as a microprocessor. https://www.macmillandictionary.com/dictionary/american/microprocessor#microprocessor_4 Accessed 2/17/2022).
Regarding claim 27, Viola teaches a surgical instrument (Viola: 10), comprising: 
an end effector (Viola: 18) configured to receive a replaceable unspent staple cartridge (Viola: 21, para 0043, 0076) comprising staples (Viola: 158) removably stored therein; 
a staple firing drive (Viola: 66, 74, 162, 164), comprising: 
an electric motor circuit (Viola: 66 and its connection to controller 28) including an electric motor (Viola: 66); and 
a firing member (Viola: 74, 162, 164) movable through a firing stroke by said electric motor (Viola: para 0065, 0075-0076), wherein said firing stroke comprises an initial stroke portion (Viola: stoke portion that is before the firing member 162, 164 engages the staple pushers 160) and a staple firing stroke portion (Viola: stoke portion that is after the firing member 162, 164 engages the staple pushers 160), and wherein said firing member comprises a tissue cutting knife (Viola: knife in para 0065); 
a motor control system (Viola: 28), comprising: 
a position sensor (Viola: 106, 112) configured to detect the position of said firing member (Viola: para 0091-0094), wherein said motor control system is configured to change the energized state of said electric motor based on an input from said position sensor (Viola: para 0091-0094).
Viola is silent on a current sensor configured to detect the current to said electric motor, wherein said motor control system is configured to change the energized state of said electric motor based on an input from said current sensor.
However, McCormick teaches a motor (McCormick: 14, 32) for a power tool and a current sensor (McCormick: 84, fig. 7) configured to detect the current to said electric motor (McCormick: para 0054); and a motor control system (McCormick: 80, fig. 7) wherein said motor control system is configured to change the energized state of said electric motor based on an input from said current sensor (McCormick: para 0054). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the surgical instrument of Viola with the addition of a current sensor as taught by McCormick in order to prevent damage to the tool (surgical instrument) in case of a stall/stuck condition.
Regarding claim 30, as shown in claim 27, the combination of Viola and McCormick teaches wherein said motor control system comprises a microprocessor (Viola: para 0049, i.e. “The controller 28 is any electronic device being coupled to a memory for executing one or more readable program instructions”.  Please note “microprocessor” as defined by Macmillan dictionary is “a piece of electronic equipment inside a computer that makes it work.”, and since controller 28 makes the motor 66 work, it has been broadly interpreted as a microprocessor. https://www.macmillandictionary.com/dictionary/american/microprocessor#microprocessor_4 Accessed 2/17/2022).
Regarding claim 32, as shown in claim 22, the combination of Viola and McCormick teaches wherein said motor control system is configured to change the operation of said electric motor based on: a comparison of the position of said firing member detected by said position sensor to a predetermined distance along said firing stroke (Viola: para 0091-0094, especially section “the non-contact sensor now located the second distance away from the magnetic field of the magnetic member 112 modulates an operation of the motor 66” of para 0093 and the different “modulations” described in para 0094); and a comparison of the current through said electric motor to a current threshold (McCormick: para 0054 “over current threshold” = current threshold. See also section “If excess current is detected by current monitor 84, such as may occur if clamp 10 is stalled or stuck, the output from motor drive circuit 80 is inhibited” of para 0054).
Regarding claim 33, as shown in claim 27, the combination of Viola and McCormick teaches wherein said motor control system is configured to change the energized state of said electric motor based on: a comparison of the position of said firing member detected by said position sensor to a predetermined distance along said firing stroke (Viola: para 0091-0094, especially section “the non-contact sensor now located the second distance away from the magnetic field of the magnetic member 112 modulates an operation of the motor 66” of para 0093 and the different “modulations” described in para 0094); and a comparison of the current to said electric motor to a current threshold (McCormick: para 0054 “over current threshold” = current threshold. See also section “If excess current is detected by current monitor 84, such as may occur if clamp 10 is stalled or stuck, the output from motor drive circuit 80 is inhibited” of para 0054).
Regarding claim 42 and 45, as shown in claim 25 or 30,  the combination of Viola and McCormick teaches a microprocessor (Viola: the processor of 28, and the circuit that performs the modulating function as described in para 0093-0094) wherein said microprocessor is in electrical communication with said position sensor and said current sensor (Viola teaches the microprocessor is in electrical communication with said position sensor (para 0093-0094) McCormick teaches the current sensor 84 is in communication with a microprocessor (80), the combination of Viola teaches both the current sensor and position sensor will in communication with the processor), and wherein said microprocessor is configured to: 
compare the input from said current sensor to a threshold (McCormick: para 0054); 
compare the input from said position sensor to a threshold (Viola: para 0091-0094, end of travel); and 
change the operation of said electric motor based on the comparisons (Viola: para 0091-0094 and McCormick: para 0054, please note as recited the two comparisons can be made independent of each other).

Claims 24 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola in view of McCormick and in further view of USP# 20050173490 of Shelton, IV (henceforth Shelton).
Regarding claim 24, as shown in claim 22, the combination of Viola and McCormick is silent on wherein said surgical instrument further comprises a firing lockout configured to block said second stroke portion if said replaceable unspent staple cartridge is missing from said end effector, and wherein said staples are ejected from said replaceable unspent staple cartridge during said second stroke portion if said replaceable unspent staple cartridge is seated in said end effector.
However, Shelton teaches a similar surgical instrument (Shelton: 10) with an end effector (Shelton: 12) including a replaceable unspent staple cartridge (Shelton: 37, para 0057, para 0062) comprising staples (Shelton: 222) removably stored therein and a firing member (Shelton: 14) movable through a firing stroke (Shelton: para 0099) comprising a first stroke portion (Shelton: portion of the firing stroke prior to 272 of 270, (i.e. see fig. 29), see also annotated fig. 27) and a second stroke portion (Shelton: portion of the firing stroke after 272 of 270, (i.e. see fig. 29) see also annotated fig. 27) and wherein said surgical instrument further comprises a firing lockout (Shelton: 270) configured to block said second stroke portion if said replaceable unspent staple cartridge is missing from said end effector (Shelton: para 0102-0109), and wherein said staples are ejected from said replaceable unspent staple cartridge during said second stroke portion if said replaceable unspent staple cartridge is seated in said end effector (Shelton: para 0102-0109).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the surgical instrument of Viola with the addition of firing lockout as taught by Shelton in order to prevent firing of the surgical instrument when there is a missing or spent cartridge present, which makes the instrument safer and easier to use. 
Regarding claim 29, as shown in claim 27, the combination of Viola and McCormick is silent on wherein said surgical instrument further comprises a firing lockout configured to block said staple firing stroke portion if said replaceable unspent staple cartridge is missing from said end effector, and wherein said staples are ejected from said replaceable unspent staple cartridge during said staple firing stroke portion if said replaceable unspent staple cartridge is seated in said end effector.
However, Shelton teaches a similar surgical instrument (Shelton: 10) with an end effector (Shelton: 12) configured to receive a replaceable unspent staple cartridge (Shelton: 37, para 0057, para 0062) comprising staples (Shelton: 222) removably stored therein and a firing member (Shelton: 14) movable through a firing stroke (Shelton: para 0099), wherein said firing stroke comprises an initial stroke portion (Shelton: portion of the firing stroke prior to 272 of 270, (i.e. see fig. 29), see also annotated fig. 27) and a staple firing stroke portion (Shelton: portion of the firing stroke after 272 of 270, (i.e. see fig. 29) see also annotated fig. 27) and wherein said surgical instrument further comprises a firing lockout (Shelton: 270) configured to block said staple firing stroke portion if said replaceable unspent staple cartridge is missing from said end effector (Shelton: para 0102-0109), and wherein said staples are ejected from said staple cartridge during said staple firing stroke portion if said unspent staple cartridge is seated in said end effector (Shelton: para 0102-0109). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the surgical instrument of Viola with the addition of firing lockout as taught by Shelton in order to prevent firing of the surgical instrument when there is a missing or spent cartridge present, which makes the instrument safer and easier to use. 

Claims 26 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola in view of McCormick and in further view of USP# 20010004700 Honeycut et al. (henceforth Honeycut).
Regarding claim 26, as shown in claim 26, the combination of Viola and McCormick is silent on surgical instrument further comprising a pulse width modulation circuit to control the speed of said electric motor. 
However, Honeycut teaches a surgical instrument (Honeycut: 10) comprising a motor (Honeycut: 90) and a pulse width modulation circuit (Honeycut: 134) to control the speed of said electric motor (Honeycut: para 0113) which utilizes a pulse width modulation circuit to control said motor to control the motor (Honeycut: para 0113). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combination of Viola and McCormick with the usage of a pulse width modulation to control the motor as taught by Honeycut in order to provide precise and energy efficient control over the motor.
Regarding claim 31, as shown in claim 30, the combination of Viola and McCormick is silent on the surgical instrument further comprising a pulse width modulation circuit to control the speed of said electric motor.
However, Honeycut teaches a surgical instrument (Honeycut: 10) comprising a motor (Honeycut: 90) and a pulse width modulation circuit (Honeycut: 134) to control the speed of said electric motor (Honeycut: para 0113) which utilizes a pulse width modulation circuit to control said motor to control the motor (Honeycut: para 0113). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify surgical instrument of Viola with the usage of a pulse width modulation to control the motor as taught by Honeycut in order to provide precise and energy efficient control over the motor.
Response to Arguments
Applicant’s arguments filed on 9/16/2022 have been fully considered:
All claim objections have been overcome.
Applicant’s arguments regarding claims 22 and 27, have been fully considered but are not persuasive. 
Regarding claims 22 and 27, Applicant contends that one having ordinary skill in the art would not combine Viola with McCormick since McCormick is a motorized clamping device whereas Viola uses motor-less clamping device.  However, the combination relies on modification to the motorized firing member of Viola which can benefit from a current sensor since the motorized firing member can also experience stall/stuck which can cause damage to the instrument and/or tissue. It would have been obvious to one of ordinary skill in the art to use the current sensor of McCormick with the motorized firing assembly of Viola to turn off the motor during stuck/stall condition, because use of known technique (current sensor to turn of motor during stuck condition of McCormick) to improve similar devices (motor firing assembly of Viola ) in the same way would have been obvious to one of ordinary skill.  KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR Rationale 3)
Applicant further argues that Viola has a separate clamping mechanism and therefore, the firing member of Viola does not perform a clamping function. The motorized firing member of Viola does in fact perform a clamping function (i.e. keeping the tissue clamped between the anvil and cartridge assembly during firing of the staples) after the initial manual clamping using the firing member flange 142 as described in para 0063.  Specifically para 0063 states “A camming surface 144 formed on anvil 22 is positioned to engage axial drive assembly 138 to facilitate clamping of tissue” (emphasis added).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A./
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731